DATED September 23, 2008 FILED PURSUANT TO RULE 433 REGISTRATION NO. 333-150218 CATERPILLAR FINANCIAL SERVICES CORPORATION MEDIUM-TERM NOTES, SERIES F, 7.05% NOTES DUE 2018 SUBJECT FINAL PRICING DETAILS Issuer: Caterpillar Financial Services Corporation Title of Securities: Medium-Term Notes, Series F, 7.05% Notes Due 2018 Ratings: A2/A Format: SEC Registered-Registration Statement Number 333-150218 Trade Date: September 23, 2008 Settlement Date (Original Issue Date): September 26, 2008 Maturity Date: October 1, 2018 Principal Amount: $550,000,000 Price to Public (Issue Price): 99.673% All-in-price: 99.198% Pricing Benchmark: UST 4% Notes due August 15, 2018 UST Spot (Yield): 3.846% Spread to Benchmark: + 325basis points (3.25%) Yield to Maturity: 7.096% Net Proceeds to Issuer: $545,589,000 Coupon: 7.050% Interest Payment Dates: Interest will be paid semi-annually on the 30th of each March and September of each year, commencing March 30, 2009 and ending on the Maturity Date, provided that the final interest payment will be made on the Maturity Date. Day Count Convention: 30/360 Denominations: Minimum denominations of $1000 with increments of $1000 thereafter JointBookrunners: Barclays Capital Inc. (30.34%) Citigroup Global Markets Inc. (30.33%) Merrill Lynch, Pierce, Fenner & Smith Incorporated (30.33%) Co-Managers: Banc of America Securities LLC (3.0%) BNP Paribas Securities Corp. (3.0%) Goldman, Sachs & Co. (3.0%) Billing and Delivery Agent: Barclays Capital Inc. CUSIP: 14912L4D0 The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling Citigroup Global Markets Inc. at 877-858-5407,Merrill Lynch, Pierce, Fenner & Smith Incorporated at 1-866-500-5408 or Barclays Capital Inc. at 888-227-2775, ext
